DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 10 February 2021, on an application filed 9 March 2021, which claims domestic priority to a provisional application filed 13 April 2020.
Claims 1-20 were originally filed. By preliminary amendment, claims 1, 8, 10, 15 and 18 were amended and claims 3 and 16 were canceled.  
Claims 1, 2, 4-15 and 17-20 were subject to an election/restriction requirement. Claims 1, 2 and 4-9 were elected by the Applicant. 
Claims 1, 2 and 4-9 have been examined.


Election/Restrictions

Applicant’s election of Group I (Claims 1, 2 and 4-9) in the reply filed on 10 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 29 July 2021 has been considered by the Office to the extent indicated.  


Claim Objections

Claims 1 and 8 are objected to because of the following informalities: the claims contain the apparent typo of patent instead of patient, several times in each claim. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 112, first paragraph, as failing to 

Claims 1 and 8 recite the steps of adding a predefined validation code by a healthcare professional to at least one of the patient-specific data, exposure data, and digital record of patient immunity. The patent application does not explain what the predefined validation code is or how it is added to the data. For example, the specification, in paragraph [0046] states that the patient’s health is validated. The specification does not, however, explain what the predefined validation code is or how it is added to the data. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

Claim 8 recites the step of wherein the patient code must be coupled with a randomly-generated requestor code before the digital certificate is issued. The patent application does not explain what the requestor code is, how it is generated or how it is coupled with the patient code. There is nothing in the specification that refers to coupling codes or a randomly-generated requestor code. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed. Claim 6 has a similar issue with regard to wherein exposure is detected through a sensor integrated into an insulin pump or sensor.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2 and 4-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 8 recite various limitations directed to patient-specific data, patient exposure, patient infection, patient immunity and patient code. However, as there is no clear indication of whether these limitations are directed to the same specific patient; although the claims appear non-working unless it is the same patient. Accordingly, the metes and bounds of the claims are unclear.

Claim 4 recites the healthcare provider in the penultimate limitation. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted to a 

Claim 5 recites the character of the digital certificate in the penultimate limitation. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this a 

Claim 6 recites a limitation directed to wherein exposure is detected ... What exposure is this referring to? Is it related to the patient exposure? 

Claim 8 recites the patient code in the penultimate limitation. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted to read a  code. Claim 7 has the same issue.


To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5 and 7-9 are rejected under 35 U.S.C. 103 as being obvious over Fuerst et al. (U.S. PG-Pub 2011/0029488 A1), hereinafter Fuerst, further in view of McEwing (U.S. PG-Pub 2020/0043579 A1), hereinafter McEwing.

As per claims 1, 2, 4, 5 and 7-9, Fuerst discloses a method for verifying patient immunity to at least one pathogen (Fuerst, paragraphs 197-199 and Fig. 14.), comprising: 
obtaining patent-specific data, comprising at least one patent identifying characteristic (Fuerst, paragraph 21 discloses obtaining patient data including patient name.); 
obtaining exposure data related to patent exposure to the at least one pathogen (Fuerst, paragraphs 21-22.); 
gathering data related to patient infection (Fuerst, paragraphs 21-22, data of patient vaccination is related to data of patient infection.); 
verifying patient immunity (See Fig. 14, immunization history can be entered and saved, which is therefore verified. See paragraphs 197-199.); 
creating a digital record of patient immunity (Paragraph 21.); 
adding a predefined validation code by a healthcare professional to at least one of the patient-specific data, exposure data, and digital record of patient immunity (Fig. 27 and paragraph 280 discloses wherein a caregiver can provide a digital signature regarding the patient record.); 
forwarding the patent-specific data, exposure data, and digital record of patient immunity to a database (Paragraph 20, all entered information is stored in a database.); 
selectively accessing the database upon compliance with at least one security protocol (Patient can access database with login credentials, see paragraph 310.); 
generating a digital record related to the patient's immunity to the at least one pathogen (Paragraph 20, all entered information is stored in a database.);
1. 	wherein the digital record can only be generated within a predetermined time window (Record is only generated and available for access from the time after the information is input into the system.).  
2.	wherein data related to patient infection comprises exposure data and/or vaccination data (Fuerst, paragraphs 21-22.);
4. 	wherein the validation code includes data specific to the healthcare provider (E-signature is specific to the caregiver, see Fig. 27 and paragraph 280.); 
7, 8.	wherein the at least one security protocol comprises requiring the patient code before the digital record is accessible (Patient can access database with login credentials, see paragraph 310.); and 
9. 	wherein the patient code is biometric (Fuerst discloses use of biometric data, see paragraphs 132, 152 and 171.).  

Fuerst fails to explicitly disclose: 
1, 8.	issuing a digital certificate;
5.	wherein the character of the digital certificate is altered as a function of the time between exposure and issuance of the digital certificate; and
8.	wherein a code is coupled with a randomly-generated requestor code.

However, McEwing teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide issuing a digital certificate, wherein the character of the digital certificate is altered as a function of the time between exposure and issuance of the digital certificate, and wherein a code is coupled with a randomly-generated requestor code (McEwing discloses issuing a digital certificate related to patient records including immunization records, the expiration of the certificate as a function of time and the use of randomly generated requestor codes, see paragraphs 370, 653-658, 693, 694, 697 and 699.) in order to provide “a diagnostic and treatment tool that allows electronic recording of initial or subsequent patient encounters wherein the clinician notes may be recorded with appropriate and accepted coding protocols ... [so as to] create a more complete patient specific HER” (McEwing, paragraph 20.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient record system of Fuerst 


Claims 6 is rejected under 35 U.S.C. 103 as being obvious over Fuerst/McEwing, further in view of Kamath et al. (U.S. PG-Pub 2009/0018424 A1), hereinafter Kamath.

As per claim 6, Fuerst/McEwing disclose claim 1, discussed above. Fuerst/McEwing fails to explicitly disclose wherein exposure is detected through a sensor integrated into an insulin pump or sensor.  

However, Kamath teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide wherein exposure is detected through a sensor integrated into an insulin pump or sensor (Kamath discloses integration of a exposure sensor with an insulin pump, see paragraphs 45, 567-570 and 653-654.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient record system of  wherein exposure is detected through a sensor integrated into an insulin pump or sensor, as taught by Kamath, because to do so would result in a patient record system that included more efficient methods of generating patient health care data. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).



Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
20 February 2022